DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Group 3 (Invention 3) in the reply filed on 08/25/2022 is acknowledged.  The arguments filed have been considered but are not persuasive. The combination of the references of WO2017043419 (03/16/2017, English language machine translation; PTO 892) in view of WO2017183421 (10/26/2017, English language machine translation; PTO 892), Liang,et al. (Metab Eng. 2018 Mar;46:51-59. Epub 2018 Feb 23; IDS filed 03/16/2021), Liang et al. (Metab Eng. 2016 Nov;38:56-64. Epub 2016 Jun 18; IDS filed 03/16/2021), Accession W7TKJ5 (16-APR-2014; PTO 892), Accession W7TFC8 (16-APR-2014; PTO 892), Accession K8Z9G7 (06-FEB-2013; PTO 892) stated in the rejection of the claims under 35 U.S.C. 103 stated below teaches the claimed invention.  Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or corresponding special technical feature, then the Inventions 1-4 are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Claims 1, 2, 5-14, and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 3 and 20-24 are under consideration in this Office Action.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 3 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 encompass any method for of improving lipid productivity.  However, the claim is vague and indefinite since the claim does not recite any algal hosts cells that are genetically modified and does not recite specific genetic modifications that result in enhanced expression of transketolase and a fructose-1,6-bisphosphate aldolase leading to improved lipid productivity compared to an unmodified algal host cell.  Dependent claims 20-24 are also rejected because the they do not correct the defect.
Claim 20 recites the phrase “wherein the fatty acids or lipids containing the same as components are palmitic acids or lipids containing the same as components” which renders the claim vague and indefinite since the meaning of the phrase is not known.  For examination purposes it is assumed that the algal cell comprises palmitic acids. 
Claim 23 recites the phrase “expression of at least one kind or two or more kinds of proteins selected from the group consisting of an acyl-ACP thioesterase, an acyl-CoA synthetase and an acyltransferase, is enhanced in the alga” which renders the claim vague and indefinite since the specific genetic modifications that result in enhanced expression is not known and not recited in the claim.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 3 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing lipids comprising culturing a transformed Nannochloropsis oceanica cell expressing a transketolase comprising the amino acid sequence of SEQ ID NO: 1, fructose-1,6-bisphosphate aldolase comprising the amino acid sequence of SEQ ID NO: 3, and a ribose-5-phosphate isomerase comprising the amino acid sequence of SEQ ID NO: 7 in culture medium; and isolating the produced lipids; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the claims encompass any method of improving lipid productivity, comprising enhancing expression of a transketolase and a fructose-1,6-bisphosphate aldolase to improve productivity of fatty acids or lipids containing the same as components produced in an algal cell, where the enzymes are of any amino acid sequence and structure and are from any biological source.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed a transketolase, fructose-1,6-bisphosphate aldolase, and a ribose-5-phosphate isomerase.
The specification only provides guidance, prediction, and working examples for a method for producing lipids comprising culturing a transformed Nannochloropsis oceanica cell expressing a transketolase comprising the amino acid sequence of SEQ ID NO: 1, fructose-1,6-bisphosphate aldolase comprising the amino acid sequence of SEQ ID NO: 3, and a ribose-5-phosphate isomerase comprising the amino acid sequence of SEQ ID NO: 7 in culture medium; and isolating the produced lipids.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the recited transketolase, fructose-1,6-bisphosphate aldolase, and a ribose-5-phosphate isomerase from any biological source; transforming any algal cell with the encoding nucleic acids encoding the enzymes; and determining whether the transformed algal cell can produce any lipids.  In the alternative, undue amount of trial and error experimentation which includes making any amino acid mutations including amino acid substitutions, additions, deletions, and combinations thereof to SEQ ID NOs: 1, 3, and 7; searching and screening for polypeptides that have transketolase, fructose-1,6-bisphosphate aldolase, and a ribose-5-phosphate isomerase activities, respectively; transforming any algal cell with the encoding nucleic acids encoding the enzymes; and determining whether the transformed algal cell can produce any lipids.
 Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 20-24 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over 
WO2017043419 (03/16/2017, English language machine translation; PTO 892) in view of WO2017183421 (10/26/2017, English language machine translation; PTO 892), Liang,et al. (Metab Eng. 2018 Mar;46:51-59. Epub 2018 Feb 23; IDS filed 03/16/2021), Liang et al. (Metab Eng. 2016 Nov;38:56-64. Epub 2016 Jun 18; IDS filed 03/16/2021), Accession W7TKJ5 (16-APR-2014; PTO 892), Accession W7TFC8 (16-APR-2014; PTO 892), Accession K8Z9G7 (06-FEB-2013; PTO 892).

WO2017043419 teaches a method for producing lipids wherein a transformant in which the expression of a gene encoding acyltransferase (AT) is enhanced is cultured, and fatty acids or lipids containing these fatty acids as components are produced, and a method for modifying the composition of lipids which modifies the composition of the fatty acids or lipids in total fatty acids or total lipids produced.  WO2017043419 teaches that the transformant is an algae of the genus Nannochloropsis, and that the algae produces lipids through photosynthesis (see claims 1, 4, 19, paragraph [0006]).  WO2017043419 teaches in Example 2 that the algae co-expressing acyl-ACP thioesterase (TE) and AT derived from Nannochloropsis oculata were cultured to produce lipids. WO2017043419 teaches that by promoting the expression of the TE gene in addition to the AT gene, the amount of substrates used for AT-related TAG synthesis is increased, and the lipid productivity of transformants used for lipid production, especially fatty acids, is increased and productivity can be further improved, where the examples show that by promoting the expression of the TE gene in addition to the AT gene the total amount of each fatty acid (total fatty acid amount) can also be improved (paragraph [0033]).  See entire publication and claims especially claims 1-20, paragraph [0006], and Example 2 of the English language machine translation.  The teachings of the reference differ from the claims in that the transformant does not comprise a transketolase comprising an amino acid sequence that has 60% identity to the amino acid sequence of SEQ ID NO: 1, fructose-1,6-bisphosphate aldolase comprising an amino acid sequence that has 60% identity to the amino acid sequence of SEQ ID NO: 3, and a ribose-5-phosphate isomerase comprising an amino acid sequence that has 60% identity to the amino acid sequence of SEQ ID NO: 7.

WO2017183421 teaches a transformant of an algae of the genus Nannochloropsis that produces lipids through photosynthesis where expression of genes encoding acyl-ACP thioesterase (TE) and acyl-CoA synthetase (ACS) are promoted; method for producing lipids comprising culturing the transformant and medium chain fatty acids or lipids containing these fatty acids as components are produced; and fatty acid composition modification method for modifying the composition of said lipids.  WO2017183421 teaches in the examples that the algae co-expressing TE and ACS derived from Nannochloropsis oculata were cultured to produce lipids, and when the produced lipids were extracted and analyzed for component fatty acids, palmitic acid was found as a component fatty acid (Tables 2 and 3).  WO2017183421 teaches promoters for increasing expression of the genes including lac promoter, trp promoter, tac promoter, trc promoter, T7 promoter, and SpoVG promoter (see paragraphs [0033]- [0039]).  See entire publication and claims especially claims 1, 2, 17, paragraph [0004], Tables 2 and 3, and Examples 1-3 of the English language machine translation.

Liang,et al. (2018) teach that speeding up a Calvin-Benson cycle boosts subsequent growth and production of end metabolites, and that overexpressing each of four enzymes, including transketolase (TK) and aldolase (FBA) corresponding to the fructose-1,6-bisphosphate aldolase of the instant application, acting in the Calvin-Benson cycle together with ethanol synthetase in cyanobacteria increased ethanol production and total biomass.  Liang,et al. teach that a significant reduction of photosynthesis is observed in plants with slightly lower TK levels, and that an increase of growth and carbon dioxide fixation efficiency is observed in FBA-overexpressing Arabidopsis.  See entire publication and abstract especially Figs. 1-4, Materials and methods section, Results section, and pages 52-56.

Liang et al. (2016) teach that in cyanobacteria overexpressing each of four enzymes, including fructose-bisphosphate aldolase (FBA) corresponding to the fructose-1,6-bisphosphate aldolase of the instant application and transketolase (TK), acting in a Calvin-Benson cycle, in the cyanobacteria increased oxygen evolution, growth rate, and biomass accumulation.  See entire publication and abstract especially Fig. 1, Table 1, Materials and methods section, Results section, and pages 57-62.

Accession W7TKJ5 teaches the Nannochloropsis gaditana transketolase having an amino acid sequence that is 95.1% identical to SEQ ID NO: 1 and encoding polynucleotide (see attached record). 

Accession W7TFC8 teaches the Nannochloropsis gaditana fructose-1,6-bisphosphate aldolase having an amino acid sequence that is 95.1% identical to SEQ ID NO: 3 and encoding polynucleotide (see attached record). 

Accession K8Z9G7 teaches the Nannochloropsis gaditana ribose-5-phosphate isomerase having an amino acid sequence that is 91.6% identical to SEQ ID NO: 7 and encoding polynucleotide (see attached record). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by genetically modifying the transformant of an algae of the genus Nannochloropsis taught by WO2017043419 to have increased or enhanced expression of the polynucleotides encoding the transketolase of Accession W7TKJ5, fructose-1,6-bisphosphate aldolase of Accession W7TFC8, ribose-5-phosphate isomerase of Accession K8Z9G7; and culturing the transformant to improve productivity of fatty acids and/or lipids, where expression of the polynucleotides has increased or enhanced expression by any of the promoters of WO2017183421 and palmitic acid is a component fatty acid as taught by WO2017183421.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a simple and efficient method for improving lipid productivity in a transformant of an algae of the genus Nannochloropsis where increased expression of the polynucleotides encoding the transketolase of Accession W7TKJ5, fructose-1,6-bisphosphate aldolase of Accession W7TFC8, ribose-5-phosphate isomerase of Accession K8Z9G7 would lead to improved lipid productivity as taught by Liang et al. (2018) and Liang et al. (2016).  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because transforming algae of the genus Nannochloropsis to express enzymes for producing products are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652